Case 2:17-bk-23651-NB   Doc 173 Filed 10/06/19 Entered 10/06/19 13:15:06   Desc
                         Main Document     Page 1 of 9
Case 2:17-bk-23651-NB   Doc 173 Filed 10/06/19 Entered 10/06/19 13:15:06   Desc
                         Main Document     Page 2 of 9
Case 2:17-bk-23651-NB   Doc 173 Filed 10/06/19 Entered 10/06/19 13:15:06   Desc
                         Main Document     Page 3 of 9
Case 2:17-bk-23651-NB   Doc 173 Filed 10/06/19 Entered 10/06/19 13:15:06   Desc
                         Main Document     Page 4 of 9
Case 2:17-bk-23651-NB   Doc 173 Filed 10/06/19 Entered 10/06/19 13:15:06   Desc
                         Main Document     Page 5 of 9
Case 2:17-bk-23651-NB   Doc 173 Filed 10/06/19 Entered 10/06/19 13:15:06   Desc
                         Main Document     Page 6 of 9
Case 2:17-bk-23651-NB   Doc 173 Filed 10/06/19 Entered 10/06/19 13:15:06   Desc
                         Main Document     Page 7 of 9
Case 2:17-bk-23651-NB   Doc 173 Filed 10/06/19 Entered 10/06/19 13:15:06   Desc
                         Main Document     Page 8 of 9
Case 2:17-bk-23651-NB   Doc 173 Filed 10/06/19 Entered 10/06/19 13:15:06   Desc
                         Main Document     Page 9 of 9
